Citation Nr: 0811310	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung condition 
due to mustard gas exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition 
due to mustard gas exposure.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for a left ankle 
disability, secondary to flat feet.

5.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.

6.  Entitlement to service connection for dermatitis due to 
mustard gas exposure.

7.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

8.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

On April 25, 2006, the Board issued a decision denying the 
veteran's applications to reopen claims for service 
connection for a lung disorder and a heart condition; denied 
claims for service connection for flat feet, a left ankle 
disability, and dermatitis; and denied claims for increased 
ratings for bilateral tinnitus, bilateral hearing loss, and 
PTSD.

In May 2006, the veteran submitted a new power of attorney 
form and treatment records from a VA Medical Center (VAMC) 
that pertained to his PTSD and lung condition claims.  This 
evidence was not associated with the veteran's claims folder 
at the time of the April 2006 decision.  

In November 2006, the Board granted the veteran's motion to 
advance his case on the docket based upon good cause.  See 38 
C.F.R. § 20.900(c).

In December 2006, the Board issued a decision vacating the 
April 2006 decision for reconsideration based upon the newly 
submitted evidence.  See 38 C.F.R. 20.904 (an appellate 
decision may be vacated by the Board when there has been a 
denial of due process).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is considered to have constructive notice 
of medical records in VA's possession).

In a simultaneously issued decision, the Board denied a claim 
for an initial rating greater than 10 percent for bilateral 
tinnitus, as the benefit being sought could not be awarded as 
a matter of law.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  The Board remanded the remaining claims to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

The RO readjudicated the claims in a September 2007 
supplemental statement of the case (SSOC).  In December 2007 
and March 2008, the veteran's attorney submitted additional 
evidence in support of the claims specifically waiving RO 
consideration of this evidence in the first instance, and 
requesting immediate adjudication of the Board.  The Board, 
therefore, finds no prejudice to the veteran in adjudicating 
the claims at this time.


FINDINGS OF FACT

1.  Evidence received since the May 2000 Board decision that 
pertains to the veteran's claim for a lung condition is 
cumulative of evidence previously of record, does not bear 
directly and substantially on the matter for consideration, 
and is not so significant that it must be considered with all 
the evidence of record in order to fairly adjudicate the 
appeal.

2.  Evidence received since the August 1998 Board decision 
that pertains to the veteran's claim for a heart condition is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantive the claim.

3.  The veteran's flat feet, which first manifested many 
years after service, is not shown to have been incurred in or 
aggravated by service.

4.  The veteran's DJD of the left ankle, which first 
manifested many years after service, is not shown to have 
been incurred in or aggravated by service or causally related 
to a service connected disability.

5.  The veteran's DJD of the right knee, which first 
manifested many years after service, is not shown to have 
been incurred in or aggravated by service. 

6.  The veteran's current skin disorders, diagnosed as 
dermatitis and vitiligo, first manifested many years after 
service and are not shown to have been incurred in or 
aggravated by service.

7.  The veteran has Level I hearing loss in both ears.

8.  The evidence does not show that the veteran has 
occupational and social impairment with reduced reliability 
and productivity caused by the PTSD. 


CONCLUSIONS OF LAW

1.  The May 2000 Board decision denying service connection 
for a lung disorder due to exposure to mustard gas is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103, 20.1104 (2007).

2.  No new and material evidence has been received since the 
May 2000 Board denial of service connection for a lung 
disorder due to exposure to mustard gas.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (in effect for 
claims filed prior to Aug. 29, 2001).

3.  The August 1998 Board decision denying service connection 
for a heart condition due to exposure to mustard gas is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103, 20.1104 
(2007).

4.  No new and material evidence has been received since the 
August 1998 Board denial of service connection for a heart 
condition due to exposure to mustard gas.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (in effect for 
claims filed since Aug. 29, 2001).

5.  Service connection for flat feet is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007). 

6.  Service connection for a left ankle disability, either on 
a direct or secondary basis, is not established.  38 U.S.C.A. 
§§ 1110, 1112, 1154(b), 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310 (2007). 

7.  Service connection for DJD of the right knee is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007). 

8.  Service connection for dermatitis due to mustard gas 
exposure is not established.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.316 
(2007). 

9.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 4.1-4.7, 
4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2007).  

10.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007)); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.130, DC 9411(2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307(a), 3.309(a).  Arteriosclerosis, 
arthritis, bronchiectasis and cardiovascular renal-disease 
(including hypertension) are included as among the specified 
chronic diseases subject to presumptive service connection.  
38 C.F.R. § 3.309(a).

Further, service connection is warranted on a presumptive 
basis with exposure to specified vesicant agents during 
active military service under specified circumstances 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition: (1) full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; and (3) full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316(a).  

However, service connection will not be established if the 
claimed condition is due to the veteran's own willful 
misconduct or there is affirmative evidence that establishes 
a non-service-related supervening condition or event as the 
cause of the claimed condition.  38 C.F.R. § 3.316(b).

VBA's Manual M21-1MR, Part IV.ii.1.F.20.c specifies that 
veterans who underwent full-body exposure to a vesicant agent 
include those exposed during field or chamber testing, those 
exposed under battlefield conditions in World War I, those 
present at the German air raid on the harbor of Bari, Italy, 
in World War II, and those engaged in the manufacturing and 
handling of (blistering) agents during service.  It is noted 
that the German air raid on the harbor of Bari, Italy, took 
place on December 2, 1943.  VBA Training Letter 05-01 (March 
28, 2005).

The determination of whether or not the veteran was actually 
exposed to the specified vesicant agents is a question of 
fact for the Board to determine after full development of the 
facts, including an evaluation of the credibility of the 
veteran's statements in light of all the evidence in the 
file.  Pearlman v. West, 11 Vet. App. 443 (1998).  

As the Pearlman Court observed, due to the lack of 
documentary evidence and secrecy of testing involving 
vesicant agents during World War II, "the Board is charged 
with the very difficult task of ascertaining what transpired 
more than fifty years ago with very little evidence to 
consider."  Pearlman, 11 Vet. App. at 447.

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. § 
3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b), effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

Where the determinative issues involve medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As the veteran has been awarded the Purple Heart for shrapnel 
injury to the right shinbone during combat circumstances, the 
provisions of 38 U.S.C.A. § 1154(b) are potentially 
applicable.  For injuries alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to grant service connection.  See Collette 
v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either a current disability or a nexus to service, both of 
which generally require competent medical evidence.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997).

A.  Lung condition

In May 2000, the Board denied the veteran's claim for service 
connection for a lung disorder due to exposure to mustard 
gas.  When a rating decision issued by the RO is affirmed by 
the Board, that determination is considered final.  See 38 
U.S.C.A.  § 7105(c); 38 C.F.R. § 20.1104.  

The veteran submitted evidence to reopen his claim for 
service connection for a lung condition in June 2001.  
Because the claim was filed before August 29, 2001, an older 
definition of what constitutes new and material evidence must 
be applied.  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See 38 C.F.R. § 3.165(a) (2002) and (2007) (amended 
definition of "new and material evidence" effective for 
claims filed on or after August 29, 2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence of record before the Board in May 2000 included the 
veteran's service medical records which were negative for 
treatment or diagnosis of a lung condition.  On his 
separation examination in February 1946, the veteran only 
reported a history of shrapnel injury to the right shinbone 
which was confirmed by examination.  His lungs were 
clinically evaluated as normal.  A chest x-ray was negative.

Service personnel records showed that the veteran was 
certified as a Unit Gas Non-Commissioned Officer in February 
1943 at Ft. McClellan, Alabama.  A Course of Instruction 
revealed 1/2 hour training each in Chemical Warfare Agents and 
Tactics, 3 hours in Protection, 1 hour each in First Aid, 
Chemical Intelligence, Duties of Gas Officers and 
Noncommissioned Officers, 4 hours in Decontamination, and 2 
hours in Training, for a total of a 15 hour course.  

The records did not reveal the degree to which the veteran 
was actually exposed to chemical agents as part of his 
training.  A Department of Defense Form 215 corrected his 
record to reflect his entitlement to a Purple Heart for a 
shrapnel wound to the right shinbone.

A September 1963 letter from the Selective Service System 
indicated that all records under the Selective Training and 
Service Act of 1940 had been destroyed pursuant to an Act of 
Congress.

An April 1999 letter from the U.S. Army Soldier and 
Biological Chemical Command (SBCCOM), noted that classes for 
unit gas officers/NCO's were as short as 20 hours.  It was 
stressed that these were standard training exercises and not 
experiments.  The training included gas chamber testing, 
which was described as entering the chamber, removing the 
mask and inhaling tear gas or chlorine.  This sometimes 
caused slight skin irritation, nausea, or vomiting.  The 
training also included a sniff test (which included charcoal 
saturated with mustard gas) and a skin test (also using 
mustard gas).

A second SBCCOM letter, dated in August 1999, described 
standard chemical warfare training exercises as being 
conducted on a yearly basis.  It was noted that some soldiers 
were trained as unit gas officers who, in turn, conducted 
chemical warfare training within his unit on a regular or 
semi-regular basis.  The procedures outlined in this letter 
were essentially the same as outlined in the prior letter.  
Sniff testing and skin testing was noted.  Chlorine gas was 
used in the chambers and mustard gas was used on the skin.  
It was reported that the amount of mustard used was 
sufficient to cause a small blister but not enough to cause 
permanent damage and stressed that the exercises were not 
considered or used for human experimentation.

The post-service medical evidence included a September 1963 
VA examination report wherein the veteran reported a history 
of chest pain and shortness of breath, but specifically 
denied a history of respiratory problems.  Examination of his 
respiratory system was unremarkable.  A chest x-ray 
examination was negative.  

The post-service VA clinical records did not reflect the 
veteran's treatment for any respiratory disorder until the 
late 1970's.  In particular, a July 1978 clinical record 
reported a five-year history of heavy chest congestion with 
emphysema being diagnosed 4-years previous.  He had stopped 
smoking.  He was given a clinical assessment of COPD in 
August 1978, at which time his prior history of cigarette 
smoking, as well as occupational exposure to kerosene fumes, 
was noted.  

A September 1999 VA examination report included an assessment 
that the veteran's lung problems could have been related to 
his exposure to gas during military service.

The lay evidence included the veteran's statements and 
arguments presented over the course of the appeal.  He 
offered two separate theories of vesicant agent exposure 
during service.  He asserted that he was exposed to mustard 
gas while training at Ft. McClellan as a "Non-Com" in 
chemical warfare.  He described going through various 
training chambers, learning how to use a gas mask, and being 
exposed to actual gasses.  He reported symptoms of skin 
burning, strong smells, and difficulty breathing during the 
instruction.  He alleged in-service treatment for breathing 
difficulties at Fort Huachuca and at an oversees aid station 
in Italy.  He indicated that this training exposed him to 
chlorine, phosgene, lewisite and mustard gas.

The veteran also asserted that he was exposed to mustard gas 
during a ten day deployment to Bari, Italy, in September 
1944, as part of the 370th Advanced Detachment.  He noted 
several gas alerts at night during the 10 days he was there.  
He denied engaging the enemy at that time but was told that 
the gas during the alerts was mustard gas; however, he never 
saw any signs of anyone who had mustard gas burns or who had 
been exposed in his unit.  He recalled that intelligence at 
that time was that there was a possibility that gas would be 
released during a German gas attack.  He admitted that he had 
assumed the alerts related to a possible gas attack.  

In another statement, however, he described having globules 
of mustard agent on his hands and legs during the raid. 

The veteran further recalled breathing difficulties which 
began in service, and continued after his discharge from 
service (notwithstanding the medical evidence cited above, 
which clearly conflicts with this statement of breathing 
problems since).  He recalled treatment from a former army 
surgeon in the 1950's.  Prior to VA treatment in 1980, he had 
been informed by a private physician that his respiratory 
problems could be directly related to overexposure to toxic 
gasses.

A statement of the veteran's mother recalled that the 
veteran's respiratory problems began in service.  Similarly, 
a statement from a Registered Nurse (RN) and personal friend 
of the veteran recalled that the veteran's respiratory began 
in service.  Both recalled the veteran telling them of his 
exposure to mustard gas.  The RN remarked that she was 
convinced that the veteran's problems were caused by inhaling 
gasses. 

A newspaper article indicated that the Division Attachment 
Team from Fort Huachuca arrived at Bari, Italy in September 
1944.  Another newspaper article indicated that at least 
4,000 U.S. servicemen, and possibly thousands more, were 
exposed to large amounts of mustard gas during secret WW II 
experiments.  The tests involved men who were nominally 
volunteers, but there was no true informed consent.  These 
men were sworn to secrecy concerning mustard gas testing.  It 
was stated that scientific evidence showed that mustard gas 
could cause chronic respiratory problems.

Another document referred to a study by the Institute of 
Medicine (IOM) which estimated that approximately 60,000 
military personnel were used as human subjects in the 1940's 
to test mustard gas and lewisite.  It was noted that most of 
the personnel were unaware of the nature of the experiments 
and did not receive follow-up treatment.  It was further 
noted that the Department of Defense (DoD) continued an 
atmosphere of secrecy involving the tests and had not fully 
declassified the testing program.

In denying the claim in May 2000, the Board that made the 
following findings of fact:

1.  The RO has obtained all relevant, available 
evidence necessary for an equitable disposition of 
the veteran's claim.

2.  There is no evidence of exposure to mustard gas 
or Lewisite during service.

3.  The record does not establish current symptoms 
or a disorder caused by exposure to mustard gas.

4.  The medical evidence of record reveals that the 
veteran has a diagnosis of a chronic respiratory 
disorder.

5.  The earliest medical reports dealing with a 
respiratory disorder are dated years after active 
service; the record otherwise does not show that a 
respiratory disorder originated during service or 
is otherwise related to an in-service event or 
occurrence.

Previously unconsidered evidence received since the May 2000 
Board decision consists of photographs of the veterans' arms, 
legs and hands; VA treatment records; private treatment 
records from Alabama Orthotics & Prosthetics, Inc.; pages 
from the Basic Field Manual on Defense Against Chemical 
Attack (submitted by the veteran); an article entitled VA 
Extends Mustard Gas Benefits to Veteran's Buddies; an article 
entitled Determined Veteran Wins Disability Battle; an 
article entitled The VA's Sorry, the Army's Silent; an 
article entitled Raid on Bari; a February 2002 statement from 
a former service mate of the veteran who identifies himself 
as a Ph.D.; a statement from the veteran's spouse, an April 
1968 life insurance application medical certificate; a 
statement from a nurse familiar with the veteran; a February 
2005 statement from a former service mate of the veteran; a 
transcript from a March 2005 Decision Review Officer (DRO) 
hearing; a newspaper article entitled Records of Draft Made 
Into Towels; copies of unit records for the October 1945; VA 
examination reports dated in May 2003 and April 2005; and 
additional statements from the veteran.

Additional statements from the veteran include his 
description that his gas training experiences involved 
removing his mask and "other protection."  He recalls a 
training incident wherein the Mustard Gas canister 
accidentally exploded causing small droplets of an oily 
liquid on his hands, arms, wrists, neck and legs.  He was 
provided a pail of cold water and batches of white rifle 
cleaning patches, and told to blot rather than wipe off the 
mustard gas substance.  He also provided a list of former 
service mates he served with in Italy.

All the evidence listed above is "new" to the extent that 
it has not been submitted to VA before.  With respect to the 
issue of the veteran's exposure to a vesicant agent, the 
veteran's descriptions of his claimed exposure are cumulative 
of evidence previously considered by the Board in May 2000.  
His statements offer no new factual basis to warrant 
reconsideration of this issue as they are essentially 
cumulative of evidence previously considered by the Board.

The copy of an October 1945 unit record is not material as 
his whereabouts at that time are not relevant to any finding 
of fact necessary to decide this appeal.  See 38 C.F.R. 
§ 3.156(c).

The article entitled Raid on Bari and the February 2002 
service mate statement, pertaining to the German raid on 
Bari, are not material.  As determined by the Board in May 
2000, the veteran was not present at Bari Harbor in December 
1943, at which time there is documentary evidence that 
vesicant agent exposure occurred during a German air raid.  
Both pieces of evidence fail to identify the date of the 
incident, and there is no documentary evidence of any 
exposure event at Bari other than the December 1943 event.  
The service mates recollection of being told that the 
soldiers were exposed to a "very dangerous mustard gas" is 
far too attenuated to establish the veteran had actual 
mustard gas exposure while stationed at Bari.  A lay 
individual, in general, is not competent to speak to whether 
any the alleged incident involved a vesicant agent, which 
requires scientific expertise and laboratory testing to 
confirm the chemical properties.  This evidence is not 
material with respect to the fact as to whether the veteran 
himself was exposed to a vesicant agent, particularly with 
respect to full-body exposure.

The information contained in the Basic Field Manual on 
Defense Against Chemical Attack is cumulative of SBCCOM's 
description of duties reviewed by the Board in May 2000 and, 
therefore, is not new.

The newspaper articles speaking to the history of DoD's 
chemical testing programs, and VA's adjudicative process with 
respect to vesicant agent claims, are also not "material" 
with respect to the fact as to whether the veteran himself 
was exposed to a vesicant agent.  The photographs submitted 
by the veteran showing vitiligo involving his legs, hands and 
chest also does not establish his actual exposure to a 
vesicant agent.  The article reflecting that selective 
service records were destroyed is cumulative of the September 
1963 letter from the Selective Service previously of record.  
Similarly, the remaining evidence listed above offers no new 
factual basis to reconsider the issue of vesicant agent 
exposure.

With respect to the issue of the onset or causality of the 
veteran's respiratory disorder, the lay statements from the 
veteran and his spouse is cumulative of evidence previously 
considered, and rejected, in the Board's May 2000 opinion.  

The newly provided April 1968 medical certificate provides 
evidence against the claim, as it reflects the veteran's 
denial of a history of respiratory disorder in Box 14(d) of 
the questionnaire.  An August 27, 2002 VA clinical record 
noted "[the veteran] has lung disease due to mustard gas 
exp."  However, the Board has reviewed the context of this 
statement and finds that it clearly reflects a lay report of 
history provided by the veteran absent any showing that the 
examiner was providing a medical opinion.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'")

None of this evidence submitted in support of the application 
to reopen provides a new factual basis suggesting that the 
veteran's lung condition was incurred during, or aggravated 
by, his military service from October 1942 to June 1946, nor 
does it relate to whether mustard gas exposure has caused his 
lung condition.

With regard to the veteran's lay beliefs, in which he asserts 
that his lung disorder was caused by exposure to mustard gas, 
as a layperson without the appropriate medical training and 
expertise, he is not competent to offer a probative opinion 
on a medical matter, such as whether a disability was caused 
or worsened by military service decades ago.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Hence, where, as here, 
resolution of an issue under consideration turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board further notes that the veteran previously alleged 
respiratory symptoms while engaged with combat with the enemy 
that was considered, and rejected, by the Board in May 2000.  
Specifically, his claimed mustard gas exposure during a raid 
at Bali harbor was rejected as factually incorrect.  The 
provisions of 38 U.S.C.A. § 1154(b) do not provide him any 
benefit in his reiteration of combat service in an attempt to 
reopen his claim.

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a lung disorder 
due to mustard gas exposure.  The claim is not reopened.  
38 U.S.C.A. § 5108.

Even if the Board were to reopen the claim, it is important 
for the veteran to understand the service records, post-
service records, post-service treatment records, and the 
medical evidence as a whole provides significant evidence 
against this claim, outweighing his statements and the 
evidence he has submitted.  His history of smoking can not be 
ignored by the Board, along with a medical history that 
provides strong evidence against the veteran's contention 
that he has had this problem since he was discharged from 
service more than 50 years ago. 

B.  Heart condition

Historically, an unappealed RO rating decision in October 
1963 denied the veteran's claim for entitlement to service 
connection for a heart disorder.  Although the service 
medical records showed one complaint of "pains in the 
heart," there was no cardiac diagnosis made and no chronic 
disability shown in service.  Further, there was no post-
service evidence of heart disease found including a September 
1963 VA examination conducted specifically for this purpose.  
The veteran was notified that there were no residuals of any 
"heart condition" and that, as such, service connection had 
been denied.  The RO denied applications to reopen in May 
1990 and January 1994, the latter of which was appealed and 
subsumed by a Board decision in August 1998.

The veteran submitted evidence to reopen his claim for 
service connection for a heart condition in December 2003.  
Because the claim was filed after August 29, 2001, the 
current definition of what constitutes new and material 
evidence must be applied.

Under the current definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Evidence of record before the Board in August 1998 included a 
May 1942 entrance examination indicating a normal clinical 
evaluation of his cardiovascular system.  In October 1943, 
the veteran was seen with complaint of "pains in my heart."  
An evaluation noted that he described pain about 1-inch to 
the right of his left nipple that was present with lifting 
and upon awakening.  Examination showed no murmur and normal 
heart sounds.  It is unclear as to whether an ordered (EKG) 
was performed.  On his separation examination in February 
1946, the only significant history reported by the veteran 
was a shrapnel injury to the right shinbone.  Examination 
indicated a normal clinical evaluation of his cardiovascular 
system.  A chest x-ray was negative.

On an original application for service connection in August 
1963, the veteran claimed that he had been rejected for 
military service by the U.S. Air Force in 1941 for rheumatic 
heart disease.  He claimed that his heart disease was 
aggravated during his period of service with the Army.  He 
reported in-service treatment for heart problems at the 
Station Hospital at Ft. Huachuca in May 1943, the Station 
Hospital at Ft. McClennan, Alabama, in December 1943 and the 
U.S. General Hospital in Leghorn, Italy in June 1944 as well 
as private treatment in 1943.  Notably, the National 
Personnel Records Center (NPRC) was unable to locate any 
these claimed records.

On VA examination in September 1963, the veteran reported 
being unaware of prior treatment for rheumatic or scarlet 
fever.  He reported being hospitalized for one week in 1944, 
while stationed in Leghorn, Italy, for study of a heart 
murmur.  He had no hospitalizations or treatment since then 
except for low back and shoulder symptoms.  He was not taking 
any medications.  He did endorse current symptoms of anterior 
left chest pain and shortness of breath.  An examination of 
the cardiovascular system was unremarkable.  A chest x-ray 
examination was negative.  The examiner found no evidence of 
heart disease.

Thereafter, the post-service VA medical records first 
reflected that the veteran sought treatment for an episode of 
sharp left-sided chest pain with radiation and numbness in 
the left arm in June 1986.  He was given a diagnosis of 
questionable coronary artery disease (CAD) and myocardial 
infarction (MI), but a conclusive diagnosis was not provided 
as the veteran refused hospitalization.  He was hospitalized 
for similar symptoms in February 1990 which resulted in a 
diagnosis of atypical chest pain.  At that time, he was given 
a prescription of Nitroglycerin ointment.  He was treated for 
newly diagnosed hypertension in 1994.

The lay evidence included the veteran's statements and sworn 
testimony in August 1997.  He alleged being initially 
rejected from service due to a heart murmur.  Later, he 
registered for the draft and when his number came up he was 
inducted without any problems.  In boot camp, he became 
tired, weary, and experienced chest pain but kept going.  He 
reported that he was also treated in Italy and placed on 
light duty because of the way his heart sounded.  He stated 
that he also went on sick call for annoying chest pains and 
was placed on medication.  

After service, he did not seek treatment until 1963, nearly 
20 years after service, and was told that he had a leaky 
valve.  He was not currently on heart medication.  He 
remarked that he had been hospitalized ten years previously 
for some testing but was never given a definitive diagnosis.  

A statement from the veteran's mother recalled concerns that 
the veteran might have had a heart problems as child.  She 
recalled that, from letters written by the veteran, that the 
veteran had serious problems with chest and heart pains in 
service, and that he had persistent problems with breathing, 
coughing and wheezing following his return from service.  She 
recalled the veteran telling her that he underwent gas 
training in Alabama, including mustard gas.

A statement from an RN, who had known the veteran before and 
after service, attested to her knowledge that the veteran 
complained of heart problems in service which began after gas 
training in Alabama. 

Evidence of record since the Board's August 1998 decision 
includes VA clinical records, a September 1999 VA report 
examination and all the evidence listed being as being before 
the Board in May 2000 and thereafter.  

The September 1999 VA examination report confirmed a 
diagnosis of generalized arteriosclerosis with 
cardiomyopathy, significant arrhythmia and coronary 
insufficiency.  None of the previously unconsidered medical 
evidence, however, includes any competent evidence suggesting 
that the veteran currently manifests a heart condition that 
was incurred during, or aggravated by, his military service 
from October 1942 to June 1946, many decades ago.  

To the contrary, the April 1968 insurance medical certificate 
did not diagnose any cardiovascular disorder, providing 
evidence against this claim.

The lay evidence referring to chest symptoms in service is 
cumulative of evidence previously considered by the Board in 
its August 1998 decision.  As noted above, lay assertions of 
etiology cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray, supra.  

The Board specifically notes that the veteran's allegations 
of a preexisting heart murmur in service are insufficient to 
establishing a pre-existing disability as his entrance 
examination did not note any cardiovascular defect.  Thus, 
the presumption of soundness must attach to this case.  
38 U.S.C.A. § 1111.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993) ("any statement of [an] appellant as to what a doctor 
told him ... is insufficient to establish a medical 
diagnosis.").  The article pertaining to the destruction of 
selective service records is cumulative of the September 1963 
statement from the Selective Service.  As indicated above, 
his allegations of cardiac symptoms during combat situations 
was previously considered, and rejected, by the Board in 
August 1998.  The provisions of 38 U.S.C.A. § 1154(b) offer 
him no benefit in his application to reopen.

With regards to the SBCCOM letters, these documents describe 
the training practices and state that the veteran may have 
participated in them.  They did not state that he was exposed 
to mustard gas during service.  In fact, the April 1999 
letter states that the information provided was not a 
confirmation that the veteran was exposed to mustard gas.  
Further, it did not indicate that the heart disorder was 
caused by this exposure.

The Board further notes that the veteran has presented 
duplicate copies of evidence considered by the Board in 
August 1998, to include duplicate copies of service medical 
records and a February 1990 prescription for Nitroglycerin 
ointment.  Similarly, the October 1945 unit record submitted 
by the veteran is not material to any finding of fact 
necessary to decide this claim.

In sum, the Board finds that the evidence of record since the 
Board's August 1998 rating decision is not new and material 
because it does not by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection heart condition due 
to exposure to mustard gas.  The claim is not reopened.  
38 U.S.C.A. § 5108.

Once again, even if the Board were to reopen the claim, it is 
important for the veteran to understand the service records, 
post-service records, post-service treatment records, and the 
medical evidence as a whole provides significant evidence 
against this claim, outweighing his statements and the 
evidence he has submitted.  

C.  Flat feet, left ankle, right knee, dermatitis

The veteran essentially alleges that his flat feet became 
symptomatic during difficult walking and marches during 
service.  In March 2005, he testified to having flat feet as 
a child, and that his feet became persistently symptomatic 
during basic training.  He recalls being called "Flat Foot 
Floogy" by his service mates.  A service mate of the veteran 
recalls that, during basic training and combat, the veteran 
had difficulty with walking and marching due to foot pains.  
This individual was convinced that the veteran was flat 
footed.

With respect to his left ankle disability, the veteran 
alleges a left ankle injury during combat situations for 
which he received field treatment and returned to duty.  In 
March 2005, he testified to having some left ankle pains 
prior to entering service.  His left ankle first became 
symptomatic during basic training for which he was prescribed 
painkillers.

With respect to his right knee disability, the veteran 
described injury to his right leg with shrapnel wound 
occurring below the right knee bone.  In March 2005, he 
referred to having a right knee wound.  He also indicated 
that his symptomatic foot disability in service aggravated a 
right knee disorder.

With respect to his skin disorders, the veteran alleges that 
his non-commisioned officers gas training during service has 
resulted in a chronic skin disorder.  He asserts that his 
exposure to vesicant agents during training exercises caused 
scarring and blistering of his skin.  As indicated above, he 
recalls a training exercise at Fort McClellan wherein his 
skin was burned from an oily substance.  He also describes 
scars on his throat, chest and legs when he was exposed to a 
gelatin-like/globule substance containing mustard gas during 
a German air raid at Bari Harbor in "October 1944."  

In March 2005, he stated that his skin spots occurred as a 
result of mustard gas burns incurred during gas chamber 
testing.  He initially testified that the skin spots first 
showed upon the late 1950's, but later stated that the spots 
had been there following the gas testing exposure.  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran's post-service medical records 
show current treatment for bilateral pes planus, DJD of the 
right knee, DJD of the left ankle, dermatitis and vitiligo.  
Thus, the veteran has established the existence of current 
disabilities.

The veteran's service medical records include a May 1942 
entrance examination report showing normal clinical 
evaluations of the skin and feet with no musculoskeletal 
defects.  The presumption of soundness, therefore, must 
attach to the claims.  38 U.S.C.A. § 1111.  On August 11, 
1945, the veteran was seen for a skin condition involving his 
face and neck.  The initial diagnosis was listed as chronic, 
multiforme erythema, cause undetermined.  Later that day, the 
diagnosis was changed to acute dermatitis of the face and 
neck, cause undetermined.  He apparently did not report back 
for treatment and the diagnosis remained as acute dermatitis.  

On his separation examination in February 1946, the only 
significant history reported by the veteran was a shrapnel 
injury to the right shinbone.  Examination of his skin was 
significant only for a shrapnel scar of his right leg.  His 
feet were normal and he had no musculoskeletal defects.  

Overall, veteran's service medical records provide highly 
probative evidence against the claims.

Post-service, the initial VA examination in October 1963 
reflected a negative clinical evaluation of the skin.  There 
were no complaints or findings relating to disability of the 
feet, left ankle, and right knee.  This is highly probative 
evidence against the claims.

An April 1968 life insurance application medical certificate 
included the veteran's denial of any current disease, 
disorder or deformity.  He specifically denied a history of 
arthritis, rheumatic fever, or any disease or deformity of 
the bones, muscles, joints or skin.  This is highly probative 
evidence against the claims.

The post-service medical records first reflect the veteran's 
VA treatment for left ankle pain in July 1985, assessed as 
DJD based on an x-ray examination showing questionable bony 
spurring at the left medial malleolus.  A December 2000 VA x-
ray examination demonstrated tibiotalar DJD of the left 
ankle.  In June 2002, a VA clinician provided an assessment 
of left ankle pain that was probably contributed to by pes 
planus with eversion deformity.

The post-service medical records first reflect the veteran's 
VA treatment for right knee swelling in July 1995.  
Subsequent medical records established a diagnosis of right 
knee DJD/osteoarthritis.

The post-service medical records first reflect the veteran's 
VA treatment for an itching rash in July 1995.  In March 
1997, the veteran was referred for VA dermatology 
consultation due to a "rash" of 8 months duration.  One 
examiner offered an assessment of dermatitis while the 
referring physician described hypopigmented lesions that 
resembled vitiligo.  An August 1997 dermatology consultation 
included the veteran's report of "white patches x < 1 year 
started medicine called 'cats claw' for back pain."  The 
examiner diagnosed vitiligo.  

An April 2005 VA skin examination recorded the veteran's 
history of mustard gas exposure causing lightening of the 
skin and scarring on his arms, legs and central chest area.  
The examiner diagnosed hypopigmented confluent macular scars 
secondary to mustard gas.  The veteran denied any disability 
attributable to dermatitis.

The post-service medical records first reflect VA treatment 
for bilateral foot pain, diagnosed as questionable flat feet, 
in April 2000.  A diagnosis of pes planus was subsequently 
confirmed.

The Board must again note that the lapse of many years 
between the veteran's separation from service and the first 
treatment for the claimed disorders weigh against his claims.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claims.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The post-service medical evidence provides no link whatsoever 
between the veteran's current flat feet, left ankle and right 
knee disabilities and his period of active service in the 
military.  The Board finds these medical records to be 
entitled to great probative weight.  

The veteran's assertions of combat injuries to the left ankle 
and right knee, as well as combat aggravation of foot 
symptoms, is not persuasive given his overall unreliable and 
contradictory recollections of in-service and post-service 
events.  Notwithstanding, even assuming such assertions are 
true, the presumption of 38 U.S.C.A. § 1154(b) only relates 
to the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability. See generally, Brock, supra.  There 
is no medical nexus evidence in this case.

The post-service medical records, overall, provides evidence 
which can only be described as completely undermining the 
veteran's statements to the Board, not only providing 
evidence against these claims, but all claims, and they 
undermine the veteran's overall credibility and his 
recollection of events at they occurred in service. 

There is a medical diagnosis of hypopigmented confluent 
macular scars secondary to mustard gas by a VA examiner in 
April 2005.  However, the Board finds that this opinion has 
no probative value as it is based upon the veteran's 
assertions that such skin disorders were present in service 
after his mustard gas training.  The Board rejects this 
assertion of fact as contradicted by the medical examinations 
performed at the time of separation from service, the 
negative skin examination during a September 1963 VA 
examination, the veteran's denial of skin disease history 
during an April 1968 life insurance examination, and the 
veteran's report to a VA examiner in August 1997 that the 
condition had been present for less than one year.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion 
can be rejected if the based on a rejected factual basis).  
There is also no competent evidence of a connection between 
the veteran's current dermatitis and the one treatment he 
received while serving in the military many years ago.

Furthermore, the Board notes that its May 2000 decision on 
the issue of whether the veteran was exposed to mustard gas 
during combat service is res adjudicata.  Specifically, the 
Board rejected the veteran's assertion of exposure to 
vesicant agents during a German air raid in Bari as the 
veteran was not present at the time of the claimed incident.  
None of the evidence submitted by the veteran establishes his 
presence in Bari in December 1943.  Furthermore, he has 
provided completely contradictory accounts as to whether a 
vesicant agent was released during his presence at Bari.  

The conflicts with the veteran's many statements are clear.  
At one end of the spectrum, he has denied actual knowledge of 
release of a vesicant agent or that any service personnel 
were actually injured.  On the other end, he has described 
globules of mustard gas agent which burned his skin.  
Additionally, he has also attributed his skin scarring to an 
incident during his gas training rather than, or possibly in 
addition to, the event at Bari.  Quite simply, the veteran's 
allegations of mustard gas exposure are not credible or 
consistent with the overall evidence of record.

On this record, the Board finds that the preponderance of the 
lay and medical evidence of record establishes that all of 
the veteran's claimed disorders first manifested many years 
after service and have not been persistent or recurrent since 
service, as demonstrated by the February 1946 separation 
examination, the September 1963 VA examination, and the April 
1968 life insurance examination.  The veteran's assertions to 
the contrary are not deemed credible as they are inconsistent 
with the overall evidence of record.  Both service and post-
service medical records provide evidence, overall, against 
these claims.  The benefit of doubt rule does not apply when 
preponderance of evidence is against the claims.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The 
appeals, therefore, are denied.

As the claim of service connection for bilateral flat feet is 
denied, there is no legal basis to award service connection 
for a left ankle disability on a secondary basis.  It appears 
that he may also be relating his right knee disorder to his 
bilateral flat feet also.  Any secondary claims premised as 
being proximately due to bilateral flat feet have no legal 
merit as the underlying claim is not subject to service 
connection.

Disability ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

A.  PTSD

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30 
percent disabling.  He is currently assigned a 30 percent 
rating under DC 9411, PTSD. 38 C.F.R. § 4.130.

For service-connected mental disorders, including PTSD, a 30 
percent rating is warranted when the disorder is manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted for warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, DC 9411.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). According to DSM- 
IV, a GAF score of 55-60 indicates moderate difficulty in 
social, occupational, or school functioning.

The veteran's April 2005 VA PTSD examination stated that the 
veteran's GAF score was 60.  The examination showed that the 
veteran's PTSD symptoms have had a significant impact on the 
veteran's relationship with his spouse, secondary to his 
being more nervous, anxious, impatient, and short-tempered.  
The veteran reported that his relationships with peers have 
deteriorated over the years since his first diagnosis of 
PTSD.  The veteran reported frequent nightmares and 
flashbacks triggered by war movies or discussion of war in 
general.  He reported having to increasingly avoid war movies 
and television shows with war-related content due to 
increased flashbacks.

The examiner described the veteran's affect as "somewhat 
dysthymic" and reported a logical and goal-directed thought 
process with no tangentiality or circumstantiality.  The 
veteran denied paranoia and hallucinations.  The veteran's 
insight and judgment were reported as "fair."

The April 2005 VA PTSD evaluation did not show that the 
veteran met the criteria for a 50 percent evaluation.  
Specifically, the evidence did not show that that there is 
reduced reliability and productivity due to such symptoms as, 
for example, flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory.  In fact, 
the examiner specifically denied circumstantial speech.  
While difficulties were noted (providing the basis for the 
current evaluation) reduced reliability and productivity, 
overall, were not indicated.

The April 2005 PTSD examination is entitled to great 
probative weight and is found to provide evidence against the 
claim.  The veteran does not meet the criteria for a 50 
percent evaluation under DC 9411.

The Board finds that the post-service medical records fully 
support, as a whole, the findings of the April 2005 VA 
examination and provide evidence against this claim. For 
example, a May 2004 VA clinical record noted that the veteran 
is "seldom bothered by dreams."  "[S]table" PTSD is 
indicated. Reduced reliability and productivity is not, 
overall, indicated due to PTSD.  The more recent VA clinical 
records covering the period after the 2005 VA examination 
reflect continued complaint of guilt with some worsening of 
flashbacks, intrusive memories and disturbed sleep which 
improved somewhat with an increased dosage of medication.  He 
was reported as having some depression as well as possibly 
underreporting symptoms due to his stoic attitude.  
Nonetheless, a January 2007 depression screen was entirely 
negative, and his primary care provider at that time noted 
that the veteran "is doing well in regards to PTSD."  
Overall, this is highly probative evidence against the claim.

With regard to the veteran's statements, difficulties the 
Board has with those statements have been indicated above.  
Further, the difficulties the veteran noted in his April 2005 
VA PTSD examination are not always consistent with the 
problem he notes in his treatment, as noted above.  For 
example, he indicates being seldom bothered by dreams in 
treatment, but then cites frequent nightmares in his 
examination. 

In sum, the Board finds that the veteran does not meet the 
criteria for a 50 percent evaluation under DC 9411 for any 
period of time during the appeal.  The Board finds the 
veteran and his spouse as competent to speak to the severity 
and frequency of his PTSD symptoms.  However, the competent 
medical evidence describing the effects of the veteran's PTSD 
on his social and industrial functioning is entitled to 
greater probative weight.  The benefit of doubt does not 
apply as the preponderance of evidence is against claim.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 30 percent for PTSD.  38 C.F.R. § 4.3.

B.  Hearing loss

With regards to the veteran's claim for a compensable rating 
bilateral hearing loss, the veteran challenges the initial 
rating assigned in the May 2005 rating decision.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

The veteran is currently assigned a noncompensable rating 
under DC 6100, bilateral hearing loss.  38 C.F.R. §§ 4.85, 
4.87.  Impaired hearing will be considered a disability only 
after threshold requirements are met.  See 38 C.F.R. § 3.385.  
Once a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI. 

Disability ratings are assigned by combining the level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

The veteran's bilateral hearing loss is currently assigned a 
noncompensable evaluation under DC 6100.  He underwent a VA 
audiological evaluation in April 2005.  At that time, 
audiometric testing showed right ear puretone thresholds 30, 
40, 45, and 50 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  He had left ear puretone thresholds of 25, 45, 
50, and 50 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 96 percent in the 
left ear.

In this case, applying the results of April 2005 VA 
examination to Table VI of the VA regulations yields Roman 
numeral values of I in both the left and right ears.  
Applying these values to Table VII, the Board must find that 
the veteran's bilateral hearing loss 0 percent disabling.  As 
noted above, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule, as has been done in this case, to the 
numeric designations assigned after an audiometric evaluation 
was rendered, as has also been done in this case, leading to 
the noncompensable evaluation, but not more.  

The Board further notes that the evidence shows that the 
veteran manifests puretone thresholds of less than 55 
decibels in both ears in the frequencies of 1000 and 2000 
hertz.  Therefore, the provisions of 38 C.F.R. § 4.86(a) and 
§ 4.86(b) pertaining to exceptional patterns of hearing are 
not applicable

In sum, the Board finds that the criteria for a compensable 
rating for bilateral hearing loss have not been met at any 
time during the appeal period.  The veteran's own 
descriptions of his inability to hear are greatly outweighed 
by the objective measurement techniques of the audiometric 
and speech audiometry testing.  There is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.

Finally, again, the Board finds no reason to refer the case 
to the Compensation and Pension Service for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b). 
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96. 

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The records reflect that a January 2007 RO letter 
substantially complied with the VCAA notice requirements in 
this case.  For all of the claims, the veteran was advised of 
the types of evidence and/or information deemed necessary to 
substantiate the claims as well as the relative duties upon 
himself and VA in developing his claims.  He was specifically 
advised to submit any evidence and/or information in his 
possession that pertained to his claims.  The RO further 
advised the veteran as to how VA determines the disability 
rating and effective date of award.

With respect to the new and material claims, this letter 
advised him that his lung and heart claims were subject to 
the new and material standard, and he was further advised for 
the basis of the prior final denial.  While the RO 
incorrectly cited the current version of 38 C.F.R. § 3.156 as 
applying to the lung condition, this error results in no 
practical harm to the veteran as the standards for reopening 
are substantially similar for purposes of this decision.  

With respect to his hearing loss and PTSD claims, the letter 
advised him that he could submit evidence showing that his 
service connected disability had worsened.  He was 
specifically advised to completely describe his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disability caused.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the veteran did not 
receive complaint notice prior to the initial adjudication of 
the claims.  With respect to the initial rating for hearing 
loss, the granting of his claim for service connection 
substantiated his claim in full and did not require 
additional VCAA notice.  Dingess, 19 Vet. App. at 490-91.  
With respect to his seeking additional VA compensation for 
service connected disability, the veteran's statements of 
record, to VA examiners as well as argument presented on 
appeal, specifically speak to the effects that his service 
connected disabilities have had upon his work and activities 
of daily living.  With respect to his new and material 
claims, the veteran has demonstrated an understanding of the 
actual evidentiary requirements as he has submitted evidence 
which he believes supports his assertions of mustard gas 
exposure as well as in-service incurrence and continuity of 
symptomatology thereafter.  

Similarly, the veteran has argued the application of 
38 U.S.C.A. § 1154(b) with respect to his service connection 
claims and submitted evidence which he believes supports his 
assertions of in-service incurrence and continuity of 
symptomatology thereafter.  

Overall, the issuance of a Supplemental Statement of the Case 
in September 2007 substantially cured the previous notice 
defects.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The Board must also take into account RO 
letters dated January 2003, February 2004, January 2005, and 
June 2005 which provided VCAA notices during the course of 
the appeal which cover, in large part, the VCAA duties in 
this case.  

Overall, the Board finds that the veteran has demonstrated 
actual knowledge of the evidentiary requirements for the new 
and material, service connection and increased rating claims 
on appeal.  On the facts of this case, the Board finds that 
the notice errors have not affected the essential fairness of 
the adjudications and have not resulted in any prejudicial 
harm to the veteran.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard, supra.  The 
Board finds that the RO has obtained the veteran's service 
medical records, and has exhausted all means to obtain any 
records that may further exist.  

The veteran's service medical records, with the exception of 
entry and separation examinations, three supplemental record 
cards, two dental reports, and two badly torn "consultant 
request and report" cards, are not available.  The NPRC has 
indicated that they were destroyed in the fire at that 
facility in 1973.  Where service medical records are presumed 
destroyed, the duty to assist is heightened and includes the 
obligation to search for alternate medical records.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  The RO attempted 
to secure records from the Surgeon General's Office, and 
received two records that consisted of information obtained 
by the Hospital Admission Card data files.  The RO also 
requested morning and sick reports for the period of service 
identified by the veteran and received six pages of morning 
reports.  The Board is satisfied that the RO has taken all 
necessary steps to secure service medical records and, given 
the responses from the NPRC, that additional efforts would be 
futile.  38 U.S.C.A. § 5103A(b).  The RO has also obtained 
the necessary information regarding the veteran's alleged 
mustard gas exposure from all potential custodians of 
information, and obtained all available VA and private 
treatment records.  

The RO has also provided VA examination to determine the 
current nature and severity of the veteran's service 
connected disorders.  This evidence has been supplemented by 
treatment records added to the claims folder, to include 
evidence submitted by the veteran directly to the Board.  
Notably, none of this evidence shows an increased severity of 
symptoms which could potentially show a worsening of his 
conditions under the applicable diagnostic codes.  As such, 
the examination reports of record adequately describe the 
current level of severity of disability.  With respect to the 
service connection claims, the Board has found that the 
evidence of record preponderates against a finding of 
original in service and continuity of symptomatology since 
service.  

As there is no competent evidence indicating that his 
disabilities are associated with an event during service, and 
the Board has found significant evidence against such claims, 
VA has no duty to obtain medical opinion on these claims.  
See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Wells 
v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  With 
respect to the new and material claims, VA has no duty to 
obtain medical opinion absent a reopening of the claims.  
38 C.F.R. § 3.159(c)(4)(C)(iii).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

As no new and material evidence has been received, the claim 
for service connection for a lung condition is not reopened.  
The appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for a heart condition is not reopened.  
The appeal is denied.

Service connection for flat feet is denied.

Service connection for a left ankle disability, secondary to 
flat feet, is denied.

Service connection for DJD of the right knee is denied.

Service connection for a skin disorder due to mustard gas 
exposure is denied.

An initial compensable disability rating for bilateral 
hearing loss is denied.

A disability rating greater than 30 percent for PTSD is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


